COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 LINDA S. RESTREPO AND                                           No. 08-15-00246-CV
 CARLOS E. RESTREPO, D/B/A                       §
 COLLECTIVELY RDI GLOBAL                                               Appeal from
 SERVICES, AND R&D                               §
 INTERNATIONAL,                                               County Court at Law No. 5
                                                 §
                        Appellants,                            of El Paso County, Texas
                                                 §
 v.                                                            (TC # 2012DCV04523)
                                                 §
 ALLIANCE RIGGERS &
 CONSTRUCTORS, LTD.,                             §

                        Appellee.


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of jurisdiction. Finding that the trial court has not entered a final judgment

or appealable order, we dismiss the appeal for lack of jurisdiction.

         It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West 2015)(authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims. See Lehmann, 39 S.W.3d at 195. Appellants filed a notice of appeal

indicating that they are appealing the orders denying their motion to disqualify the trial judge and
denying their motion to reconsider. The Court notified Appellants that it intended to dismiss the

appeal for lack of jurisdiction because there is no final judgment or appealable order. Appellants

did not file a response.      The orders Appellants seek to challenge are not subject to an

interlocutory appeal. We therefore dismiss the appeal for want of jurisdiction. All pending

motions are denied as moot.


September 23, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ
(Hughes, J., not participating)




                                              -2-